1Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 1, 2021 has been entered.
Claims 1-11 are currently pending.  Claim 1 has been amended. Entry of this amendment is accepted and made of record.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is unclear. The term "such that sensing values of the upper temperature sensing element and the lower temperature sensing element are compared to each other to determine an interior temperature the vehicle" in line 11-13 renders the claim unclear. 
A) It is not clear by what particular means the sensing values of the upper temperature sensing element and the lower temperature sensing element are compared to each other to determine an interior 
B) The limitation of “such that sensing values of the upper temperature sensing element and the lower temperature sensing element are compared to each other to determine an interior temperature the vehicle" does not further provide structure to the interior temperature sensor. It is not clear how comparing the values of the upper and lower temperature sensing elements is related to the positioning of the upper and lower temperature sensing element.
Please clarify.
For Examination on the merits, the claim will be interpreted as best understood.
Claims 2-11 depend on claim 1, these claims are rejected at least for the same reasons as to claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Werner et al. (FR 2880946 A1) (hereinafter Werner).

a sensor casing (housing) (1) disposed to expose a sensing surface (front face) (2) thereof to a space that is a subject of temperature measurement (interior space of a motor vehicle) (see Abstract; page 2, lines 20-25, and page 4, lines 36-40); 
a substrate (conductive plate) (4) extending in a direction from an inside of the sensing surface (front face) (2) toward an outside (see Figures 1A-1C) while at least a part of the substrate (conductive plate) (4) separates an inside of the sensor casing into upper and lower sections; an upper temperature sensing element (first temperature sensor element) (7) provided on an upper surface of the substrate (conductive plate) (4) inside the sensor casing (housing) (1) (see Figures 1A-1C and page 2, lines 20-25, and page 4, lines 36-40);
a second temperature sensing element (second temperature sensor element) (8) provided on the substrate (conductive plate) (4) inside the sensor casing (housing) (1) such that sensing values of the first temperature sensing element and the second temperature sensing element are compared to each other to determine an interior temperature of the vehicle (see Figures 1A-1C; Abstract; page 2, lines 41-45, page 3, lines 11-23, lines 31-43 and page 4, lines 29-32 and page 5, lines 9-14); 
and a compensation temperature sensing element (third temperature sensor element) (11) provided on the substrate (conductor plate) (4) to be placed outside the sensor casing (see Figures 1A-1C and page 5, lines 20-22), wherein the upper temperature sensing element (first temperature sensor element) (7) and the second temperature sensing element (second temperature sensor element) (8) are configured to sense light rays incident from the space, respectively (see page 2, lines 20-25 and page 3, lines 11-23).
However Werner does not explicitly teach the substrate bisecting an inside of the sensor casing into upper and lower sections and the second temperature sensing element being a lower temperature sensing element being provided on a lower surface of the substrate.
Although, Werner does not explicitly teach the substrate bisecting an inside of the sensor casing into upper and lower sections and the second temperature sensing element being a lower temperature sensing element being provided on a lower surface of the substrate, it would have been obvious to one In re Japikse, 86 USPQ 70.
Regarding claim 2, Werner teaches separating the space to which the upper temperature sensing element (first temperature sensor element) (7) and the second temperature sensing element (second temperature sensor element) (8) are exposed from each other (“The support element 6 is provided with a groove 9 which produces a thermal decoupling of the zones 6a and 6b of the support element 6. The support element 6 comprises partial faces 9a and 9b on which are mounted the temperature sensing elements 7, 8.” See page 5, lines 1-8).
However Werner does not explicitly teach the substrate being inserted into the sensor casing for separating an upper space inside the sensor casing in which the upper temperature sensing element is exposed and a lower space inside the sensor casing in which the lower temperature sensing element is exposed from each other.
Although, Werner does not explicitly teach the substrate being inserted into the sensor casing for separating an upper space inside the sensor casing in which the upper temperature sensing element is exposed and a lower space inside the sensor casing in which the lower temperature sensing element is exposed from each other, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide teach the substrate being inserted into the sensor casing for separating an upper space inside the sensor casing in which the upper temperature sensing element is exposed and a lower space inside the sensor casing in which the lower temperature sensing element is exposed from each other, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.  One would be motivated to make this combination in order to provide accurate detection of the interior temperature of the vehicle by thermal decoupling the upper temperature sensing element and the lower temperature sensing element.


Regarding claim 5, Werner teaches all the limitations of claim 1, and further teaches the space that is the subject of temperature measurement being an interior space of the vehicle and the sensing surface (front side) (2) of the case oriented towards interior of a motor vehicle (see Abstract).
However Werner is silent about the sensing surface of the sensor casing forming a vertical surface.
 Although, Werner is silent about the sensing surface of the sensor casing forming a vertical surface, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to arrange the interior temperature sensor to provide the sensing surface of the sensor casing forming a vertical surface, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.  

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Werner in view of Trapp et al. (US 2004/0223534) (hereinafter Trapp).
Regarding claim 4, Werner as modified teaches all the limitations of claim 3.
However Werner is silent about the blocking member being made of an insulative material.
Trapp teaches the blocking member (casting mass) (58) being made of an insulative material (see Figures 2 and 3 and paragraphs 0015 and 0022).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the blocking member as taught by Werner with an insulative material as taught by Trapp.  One would be motivated to make this combination in order to provide accurate detection .

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Werner in view of Puranen et al. (US 2002/0110178).
Regarding claim 6, the prior combination teaches all the limitations of claim 5, Werner further teaches circuitry (differential amplifier (10) and controller) configured to receive the sensing values of the upper temperature sensing element (first temperature sensor element) (7) and the second (lower) temperature sensing element (second temperature sensing element) (8), and a sensing value of the compensation temperature sensing element (third temperature sensor element) (11), thereby determining the interior temperature of the vehicle (see Abstract and page 5, lines 9-22).
However Werner does not explicitly teach a microcomputer.
Puranen teaches a microcomputer (microprocessor) (92) (see Figure 3 and paragraphs 0005, 0032 and 0034).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the interior temperature sensor for a vehicle as taught by the prior combination with a microcomputer as taught by Puranen. One would be motivated to make this combination in order to provide fast processing of the received temperature measurement data.

Allowable Subject Matter
Claims 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot in view of the new grounds of rejection.  
With respect to applicant arguments regarding amended claim 1, arguments have been fully considered, however the amendments to the claims are not sufficient to overcome the issues under 35 USC 112(b). Therefore, the claims stand rejected under 35 USC 112(b) for the reasons explained above with respect to the claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M SOTO whose telephone number is (571)270-7707.  The examiner can normally be reached on Mon-Tue and Thur-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANICE M SOTO/             Examiner, Art Unit 2855